IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0894
                               Filed July 20, 2022


IN THE INTEREST OF A.S. and A.M.,
Minor Children,

H.L., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Black Hawk County, Daniel L. Block,

Associate Juvenile Judge.



      A mother appeals the termination of her parental rights to her child.

AFFIRMED.



      Mark Milder, Denver, attorney for appellant mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Andrew C. Abbott of Abbott Law Office, P.C., Waterloo, attorney and

guardian ad litem for minor children.



      Considered by Vaitheswaran, P.J., and Tabor and Badding, JJ.
                                         2


BADDING, Judge.

       In the words of the mother’s attorney on appeal: “This case presents the

difficult balance of legitimate child safety concerns and a parent who demonstrates

a willingness to do whatever is asked of her to try to get her children home.”

Despite that willingness, the mother’s cognitive limitations prevented her from

being able to safely parent her two young children, born in 2017 and 2020. Her

parental rights were accordingly terminated. The mother appeals, challenging

each of the three steps in the termination framework and maintaining she should

have been granted more time to work toward reunification.1 Because the balance

must favor the children’s safety, we affirm.

I.     Background Facts and Proceedings

       Soon after the mother gave birth to the younger child in December 2020,

hospital staff became concerned about her ability to care for him and meet his

needs. Even with help from nurses, she had trouble remembering to feed the baby

and didn’t know what to do when he cried. The mother agreed she needed help,

both with learning how to parent her infant and with her mental health. She

reported that sometimes “things just go red,” which led to “bouts of psychosis” in

the fall of 2020 during which she became assaultive with the maternal

grandmother. The mother has lived with the maternal grandmother for all but a

short time in her life. Even while living with the maternal grandmother, reports

were made to child-welfare services about the mother’s care of the older child, who

was developmentally delayed.


1 The parental rights of each of the children’s fathers were also terminated. Neither
father appeals.
                                         3


       The Iowa Department of Human Services put a safety plan and family-

preservation services into place “to assist the family on education and care for the

children giving them extra support.” As part of the safety plan, the mother agreed

that the maternal grandmother would supervise her contact with the children “at all

times.” But the plan was soon abandoned by the family when the mother was left

alone with the children while the maternal grandmother, who suffers from serious

health issues, received dialysis. As a result, the State sought and obtained an

order for temporary removal at the end of December, and the children were placed

in foster care, where they have remained. The State also filed child-in-need-of-

assistance petitions. The mother stipulated to the allegations of the petitions, and

the court entered adjudications under Iowa Code section 232.2(6)(c)(2) (2020).

       By April 2021, while the mother consistently attended visits with the

children, a social worker found that she “continue[s] to struggle during interactions

to understand what is needed for her children and to keep them safe.            She

continues to engage in services but little progress has been noted.” In the months

that followed, the mother completed a parenting class and went through two safe-

care programs. Despite this parenting education, the department continued to

observe that the mother “does not appear to understand basi[c] child development”

and “struggles to make appointments and set up needed services for her children,”

who a provider described as “medically fragile.”

       To better understand how to help the mother reunify with her children, the

department recommended that she participate in a “family centered psychological

evaluation.” The results of the evaluation, which was performed in September and

October, were disheartening.       The psychologist concluded the mother “is
                                          4


significantly limited in her ability to understand and use language, to learn new

information efficiently, and to be capable of concentrating and remembering over

a short period of time important bits of information.” The psychologist’s “primary

conclusion” was “that it is unlikely that [the mother] is going to be able to nurture,

protect and care for her children.” The psychologist added “it is highly unlikely”

that the mother’s “parental inadequacies” resulting from her low cognitive

functioning can be remedied.         So the psychologist opined the mother’s

unsupervised contact with the children would not be feasible.

       In its November and December reports to the court, the department

recommended termination proceedings. The juvenile court agreed in its January

2022 permanency order, and the State filed termination petitions in February. The

mother gave birth to a third child the same month, and that child was placed in

foster care as well.

       At the May termination hearing, a social worker testified that despite the

mother’s “best efforts” since removal, “she’s unable to understand what’s needed

to take care of her children, and . . . the children deserve to know where they’re

going to grow up.” The worker opined the children would be in “imminent danger”

if returned to the mother’s custody. A visitation supervisor did note in a report that

after more than a year of services, the mother had “mastered” a routine for her

two-hour supervised visits. But the provider testified the mother was not yet ready

for full-time care of her children, explaining: “[H]er supervising the kids with two

other adults there for two hours is a very different thing than having them there 24

hours a day seven days a week.”
                                          5


       In its termination order, the court found the mother

       has shown brief improvements on her parenting skills during
       supervised visits. However, [the mother] has been unable to
       demonstrate the necessary skills from visit to visit. . . .
              The children have been removed from the care of [the mother]
       for nearly eighteen months. The concerns which led to the children’s
       removal continue to exist today. The inability of [the mother] to
       consistently demonstrate basic parenting skills remains a chronic
       issue.    Supervision concerns continue to exist even during
       supervised visits.

The court accordingly concluded that if the children were returned to the mother,

they “would be placed at imminent risk of further abuse or neglect.” Finding no

reason to believe the situation would change if the mother was given more time,

the court terminated the mother’s parental rights.

II.    Analysis

       We apply a three-step analysis in conducting our de novo review of

terminations of parental rights, asking whether (1) a statutory ground for

termination is satisfied, (2) the children’s best interests are served by termination,

and (3) a statutory exception applies and should be exercised to preclude

termination. See In re L.B., 970 N.W.2d 311, 313 (Iowa 2022) (noting that in

conducting our de novo review, we “give weight to the [court’s] factual findings but

are not bound by them”); see also Iowa Code § 232.116(1)–(3) (2021). If all three

steps support termination, we consider the ancillary issues raised by the parent,

such as whether additional time should be granted. See Iowa Code § 232.117(5);

see also id. § 232.104(2)(b).
                                          6


       A.     Grounds for Termination

       The juvenile court terminated the mother’s parental rights under Iowa Code

section 232.116(1)(f) and (h).2 These provisions apply to the children separately

based on their ages. See Iowa Code § 232.116(1)(f)(1), (h)(1). The mother only

challenges the State’s establishment of the final element of each ground—that the

children could not be returned to her care at the time of the termination hearing.

See id. § 232.116(1)(f)(4), (h)(4); see also D.W., 791 N.W.2d at 707 (interpreting

the statutory language “at the present time” to mean “at the time of the termination

hearing”).

       The mother highlights her legitimate efforts to learn the skills necessary to

parent her children despite her cognitive issues. She also submits that she was

never given a meaningful chance at reunification by showing her parenting abilities

through visitation with less supervision.3 We commend the mother for her efforts.


2  The termination ruling also ordered termination of the mother’s rights under
paragraph (e). It appears the inclusion of that ground for termination was in error,
as the court provided no substantive analysis under that ground, while it did for the
others. Whether inclusion of paragraph (e) was intended or not, “we may affirm
the juvenile court’s termination order on any ground that we find supported by clear
and convincing evidence.” We choose to limit our review to termination under
paragraphs (f) and (h). See In re D.W., 791 N.W.2d 703, 707 (Iowa 2010).
3 Though the phrase is not mentioned in her appellate brief, the mother’s argument

is really just a reasonable-efforts challenge. See Iowa Code § 232.102(10)(a)
(“‘[R]easonable efforts’ means the efforts made to . . . make it possible for the child
to safely return to the family’s home.”). While the State argues she did not preserve
error on this challenge, the mother did ask for semi-supervised or unsupervised
visitation in the hearings that took place before the termination hearing. Cf. In re
L.M., 904 N.W.2d 835, 840 (Iowa 2017) (“In general, if a parent fails to request
other services at the proper time, the parent waives the issue and may not later
challenge it at the termination proceeding.”). Those requests were denied by the
juvenile court. Although we could find the mother’s challenge waived because of
her failure to cite supporting legal authority, see Iowa R. App. P. 6.903(2)(g)(3), we
believe the State’s efforts were reasonable considering the need to ensure the
children’s safety as detailed above. See Iowa Code § 232.102(10)(a) (“A child’s
                                           7


The trouble is, while she could show “routine” and “basic parenting” skills during

supervised visits, the mother’s performance of those skills still required prompting.

None of the professionals involved in the case, including the visitation supervisor

who testified on the mother’s behalf, believed the mother was ready for

unsupervised care of the children. And the psychologist strongly recommended

against it, even stating that “the nature of supervision necessary for [the mother]

to keep her children safe must be such so as to ensure that she is never left alone

with the children and that she be constantly coached about detailed behaviors

regarding interactions with the children.”

       The mother herself acknowledges her ability to manage “things that come

up out of routine” during interactions “is a legitimate concern.” While she argues

the maternal grandmother and other relatives could step in to facilitate visits, the

maternal grandmother had failed to follow visitation guidelines under a safety plan

in the past. And the record shows the other relatives are no longer interested in

being involved with visits.

       Because of the mother’s inability to provide minimally adequate care, she

was not in a situation to progress beyond fully supervised visits and, by extension,

could not resume care of the children.            In reaching this conclusion, we

acknowledge the mother’s parenting deficits stem from her low mental functioning,

which alone is not enough to terminate her parental rights. See In re A.W., 843

N.W.2d 100, 111 (Iowa 2014). But it is a proper factor to consider when, as here,



health and safety shall be the paramount concern in making reasonable efforts.”);
L.M., 904 N.W.2d at 839 (“If services directed at removing the risk or danger
responsible for a limited visitation scheme have failed its objective, increased
visitation would most likely not be in the child’s best interests.” (citation omitted)).
                                          8


it contributes to the mother’s inability to parent. See id. On our de novo review,

we agree with the district court that the children could not be returned to the

mother’s care at the time of the termination hearing.

       B.     Best Interests

       In a related argument, the mother asserts it is not in the children’s best

interests to order termination without providing her “a full chance to demonstrate

parenting in a less than fully supervised setting.” But, as noted, that was not a

viable option at the time of the termination hearing. And in determining whether

termination is in the best interests of a child, we focus on “the child’s safety,” “the

best placement for furthering the long-term nurturing and growth of the child,” and

“the physical, mental, and emotional condition and needs of the child.” Iowa Code

§ 232.116(2). The defining elements of a child’s best interests are safety and need

for a permanent home. In re H.S., 805 N.W.2d 737, 748 (Iowa 2011).

       The mother’s inability to provide minimally adequate parenting to the

children continues to present serious safety concerns. See In re K.F., 437 N.W.2d

559, 560 (Iowa 1989) (noting that when a mental disability “contributes to a

person’s inability to parent,” that factor “may be determinative on the issue of

whether termination is required in the child’s best interest”). Having been hanging

in limbo for roughly a year and a half at the time of the termination hearing, these

children’s best interests mandate stability and permanency now. By all accounts,

the mother loved her children and tried her best to learn how to safely parent them.

But unfortunately, her best efforts simply weren’t enough. As our supreme court

has explained:
                                         9


               There are a number of stern realities faced by a juvenile judge
       in any case of this kind. Among the most important is the relentless
       passage of precious time. The crucial days of childhood cannot be
       suspended while parents experiment with ways to face up to their
       own problems. Neither will childhood await the wanderings of judicial
       process. The child will continue to grow, either in bad or unsettled
       conditions or in the improved and permanent shelter which ideally,
       at least, follows the conclusion of a juvenile proceeding.
               The law nevertheless demands a full measure of patience
       with troubled parents who attempt to remedy a lack of parenting
       skills. In view of this required patience, certain steps are prescribed
       when termination of the parent-child relationship is undertaken under
       Iowa Code chapter 232. But, beyond the parameters of chapter 232,
       patience with parents can soon translate into intolerable hardship for
       their children.

In re A.C., 415 N.W.2d 609, 613 (Iowa 1987). We agree with the district court that

the children’s best interests are served by termination.

       C.     Statutory Exception

       We interpret a portion of the mother’s best-interests argument to request

application of the statutory exception to termination in Iowa Code section

232.116(3)(c), which authorizes the court to forgo termination when it “would be

detrimental to the child[ren] . . . due to the closeness of the parent-child

relationship.” We first note the application of a statutory exception to termination,

if one exists, is “permissive, not mandatory.” In re M.W., 876 N.W.2d 212, 225

(Iowa 2016) (quoting In re A.M., 843 N.W.2d 100, 113 (Iowa 2014)). And “the

parent resisting termination bears the burden to establish an exception.” In re A.S.,

906 N.W.2d 467, 476 (Iowa 2018). Though the mother asserts she was bonded

to the children, she acknowledges the bonds were “not as evident from the

children’s perspective.” The record confirms her acknowledgment. The mother

presented no evidence the children would suffer physical, mental, or emotional
                                         10


detriment if her rights were terminated. As a result, we conclude this exception to

termination does not apply.

       D.     Additional Time

       Threaded throughout the mother’s arguments on appeal is her desire for

more time to work toward reunification. See Iowa Code §§ 232.117(5) (stating that

if the juvenile court does not terminate parental rights, it may enter an order under

section 232.104(2)(b)), .104(2)(b) (allowing the juvenile court to continue

placement of a child for an additional six months). She argues “[a] little more time

could have gone a long way” toward further improving her skills through parenting

classes and guidance from family centered service providers during interactions.

But by the time of the termination hearing, the mother had been participating in

those services for more than a year with no meaningful progress.                See

id. § 232.104(2)(b) (stating a six-month extension is appropriate if the parent can

establish that “the need for removal . . . will no longer exist at the end of the

additional six-month period”); accord In re W.T., 967 N.W.2d 315, 323 (Iowa 2021).

So we cannot agree that giving her more time would lead to a different result. See

In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998) (“[A] good prediction of the

future conduct of a parent is to look at the past conduct.”).

III.   Conclusion

       We affirm the termination of the mother’s parental rights.

       AFFIRMED.